Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00126-CV

                          ALBERT ORTIZ, Appellant
                                        V.

 THE JUNELL LAW FIRM, SANDERS & JUNELL P.C., MARK JUNELL,
      INDIVIDUALLY, AND BERGMAN ADR GROUP, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-24922

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed October 31, 2011. On January 14,
2013, appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.